Citation Nr: 0125194	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-22 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, anterior 
cruciate ligament tear, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 through 
October 1943.

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
2000 rating decision of the RO in St. Petersburg, Florida 
which denied the veteran's claims to entitlement to service 
connection for residuals of anterior cruciate ligament tear, 
left knee.  The veteran expressed his disagreement with the 
RO's decision in a NOD filed in May 2000, and perfected his 
appeal in November 2000.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a left 
knee injury in June 1946; despite appropriate notification, 
the veteran did not appeal.

2.  The evidence received since the June 1946 decision is so 
significant, contributing to a more complete picture of the 
circumstances of the veteran's alleged disability, that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received subsequent to June 1946 RO decision is new 
and material, and the claim of service connection for 
residuals of a left knee injury may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Although the RO has not yet had the opportunity to review 
this case in accordance with VCAA regulations, because this 
determination is favorable to the veteran, he is not 
prejudiced by the Board's addressing this matter to the 
extent done so herein.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303 (2001).  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 C.F.R. § 3.306(a) (2001).

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156 (a) (2001).  The Board notes that 38 C.F.R. 
§ 3.156 has been amended to implement the Veterans Claims 
Assistance Act.  However, 38 C.F.R. § 3.156(a) (2001), as 
amended, is applicable to claims to reopen received on or 
after August 29, 2001.  As this claim was received in 
February 2000, the regulation as amended is not applicable 
herein.

In the instant case, the RO denied a claim for service 
connection for residuals of a left knee injury in June 1946.  
The veteran was properly notified of this decision in June 
1946, he did not appeal it, and it became final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

In June 1946, the evidence of record included the veteran's 
service medical records which reflected treatment in March 
1943 for a torn anterior cruciate ligament in the left knee.  
These records state that the veteran had injured his left 
knee previously, while playing football in high school in 
1939.  However, the exact nature and extent of that injury is 
unknown.  Service medical records from September 1943 
indicate that the veteran underwent a procedure, which 
consisted of an injection of air into his knee to assist in 
taking x-rays of the knee.  The veteran was discharged in 
October 1943 due to his left knee disability.

The RO denied the veteran's claim for service connection on 
the basis that his left knee disability existed prior to 
induction.  The RO found there was no evidence showing that 
the knee was re-injured in service or was aggravated by 
service.

In support of his request to re-open his claim, the veteran 
submitted a letter dated March 2000 from his private 
physician.  The letter stated that the veteran had 
experienced continued chronic pain in his left knee with some 
arthritic degeneration.  The physician stated that though the 
veteran had received treatment in service, he had not 
recovered and at the present time was required to wear a knee 
brace.

The veteran admits that he injured his left knee while in 
high school in 1939, but contends that he made a full 
recovery and that he had no knee problems upon his entrance 
into service.  Indeed, his service medical records support 
this contention.  He states that after he successfully 
completed basic training, he injured his knee as a result of 
constant marching, hiking and bayonet drills.  He further 
claims that the treatment he received in September 1943, the 
injection of air into his knee for x-ray purposes, resulted 
in constant knee pain.

As previously mentioned, to reopen his claim for service 
connection, the veteran must bring evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and that is "so significant that it must be 
considered in order to fairly decide the claim".  38 C.F.R. 
§ 3.156(a).  The evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  See Hodge v. West, 155 
F.3d. 1356 (1998).  

Here, the Board finds that the letter from the veteran's 
private physician and his statements regarding his post-
service history of left knee pain and disability bear 
directly and significantly upon the matter at hand, and 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's claim.  Indeed, it 
reflects medical confirmation of the current presence of the 
claimed disability, evidence lacking when the matter was 
considered in 1946.  Therefore, the Board finds this evidence 
is new and material as defined in 38 C.F.R. § 3.156, and the 
claim is reopened.

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a torn 
anterior cruciate ligament in the left knee is reopened; to 
this extent, the appeal is granted.


REMAND

Although the claim has been reopened, the adjudication of 
the underlying merits of this issue first requires a remand 
for compliance with the notice and duty to assist 
provisions of the Veterans Claims Assistance Act.  The 
revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits.  This assistance specifically includes obtaining 
all relevant records, public or private, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion 
where indicated.  38 U.S.C.A. § 5103A (West Supp. 2001).

The newly enacted 38 U.S.C.A. § 5103A (2000) provides that 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim ... if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

Based upon the Veterans Claims Assistance Act, the veteran's 
statements regarding his condition, and the medical evidence 
currently of record, further development of evidence is 
necessary.  Particularly, the RO should attempt to obtain and 
associate with the claims file any medical records dated 
since service relating to treatment the veteran received for 
his left knee.  A medical evaluation/opinion concerning the 
current status of his left knee disability and the etiology 
of this condition should then be obtained.

Although the delay occasioned by this Remand is regrettable, 
this case is being returned to the RO for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and implementing regulations 
promulgated on August 29, 2001, are fully 
complied with and satisfied.

2.  The RO should ask the veteran to 
identify those facilities and physicians 
which treated him for left knee pain since 
his discharge from service.  After 
obtaining appropriate authorizations, the 
RO should attempt to obtain and associate 
with the file copies of the medical 
records the veteran identifies.  In 
particular, the RO should attempt to 
obtain and associate with the claims file 
the records of J. Richard Rhodes, M.D. and 
Benjamin J. Beck, M.D.

3.  Next, the veteran should be scheduled 
for a VA joints examination.  The purpose 
of this examination is to determine the 
nature of the veteran's current disability 
and obtain an opinion as to whether the 
veteran's 1943 left knee injury in service 
(1) represented a new injury; or (2) a 
permanent increase in the severity of a 
pre-existing disability, and if so, 
whether such an increase was beyond the 
natural progression of the disability.  
All tests deemed necessary by the examiner 
must be conducted, and clinical findings 
and reasonings which form the basis of the 
opinions requested should be clearly set 
forth.  The claims folder and a copy of 
this Remand must be made available to the 
examiner prior to the examination in order 
that he or she may review pertinent 
aspects of the veteran's service and 
medical history.  A notation to the effect 
that this record review took place should 
be included in the examination report.


Thereafter, the RO should readjudicate this claim.  If the 
benefit sought on appeal remains denied, the veteran his 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



